Citation Nr: 1510965	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  13-05 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs North Florida/South Georgia 
Veterans Health System in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of private medical expenses for services beginning on August 30, 2012, at the Memorial Hospital Jacksonville.


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from October 1998 to October 2003.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) North Florida/South Georgia Veterans Health System in Gainesville, Florida.


FINDINGS OF FACT

1.  On August 30, 2012, the Veteran obtained private medical treatment at Memorial Hospital Jacksonville in Jacksonville, Florida.

2.  At the time of treatment, service connection had not been established for any disability; the Veteran was not shown to have a total disability, permanent in nature, resulting from a service-connected disability; and the Veteran was not participating in a rehabilitation program under 38 U.S.C. Chapter 31.

3.  The private medical treatment obtained by the Veteran beginning on August 30, 2012, did not involve circumstances in which a prudent layperson would have reasonably expected that delay in seeking immediate medical attention for the initial evaluation and treatment would have been hazardous to life or health.


CONCLUSION OF LAW

The criteria for payment or reimbursement of private medical expenses for services beginning on August 30, 2012, at the Memorial Hospital Jacksonville have not been met.  38 U.S.C.A. § 1725 (West 2014); 38 C.F.R. §§ 17.54, 17.1000-17.1002 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA must assist a claimant at the time that he or she files a claim for benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  There is no indication in these provisions, however, that Congress intended to revise the unique, specific claim provisions of 38 U.S.C. Chapter 17.  38 C.F.R. §§ 17.120-17.132; Barger v. Principi, 16 Vet. App. 132 (2002).

The provisions of Chapter 17 of 38 U.S.C.A., and 38 C.F.R. Part 17, contain their own notice requirements.  Regulations at 38 C.F.R. § 17.120-32 discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  A claimant has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  38 C.F.R. § 17.124 (2014).  When a claim for payment/reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the Veteran of its reasons and basis for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 17 of Chapter 38.  38 C.F.R. § 17.132.

VA's September 2012 and November 2012 letters advised the Veteran of the criteria necessary to substantiate her claim, and notified the Veteran of her appellate rights.  The letters further explained to the Veteran the basis for the denial of her claim, and afforded her the opportunity to present information and evidence in support of the claim.  

There is no indication that any additional notice or development would aid the Veteran in substantiating her claim herein.  The RO has obtained all of the records relating to the medical treatment at issue, and the Veteran has fully stated her contentions.  Thus, additional efforts to assist or notify the Veteran in accordance with the VA's duties to notify would serve no useful purpose, and any deficiency of notice or of the duty to assist constitutes harmless error.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (finding that strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant).  

The Veteran contends that payment or reimbursement is warranted for private medical expenses for services sought by her beginning on August 30, 2012, at Memorial Hospital Jacksonville in Jacksonville, Florida.  In support of her claim, she reported that she was seeking care for what she believed was a serious and possibly lethal staph infection.

A.  38 C.F.R. § 17.54 - Prior Authorization

In claims involving payment or reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized by VA.  See 38 U.S.C.A. § 1703(a) (West 2014); 38 C.F.R. § 17.54. 

The Veteran has not alleged, and the evidence does not show, that she sought and received prior authorization from VA for the treatment she received at Memorial Hospital Jacksonville, nor was an application for authorization made to VA within 72 hours of the services rendered.  Similes v. Brown, 6 Vet. App. 555, 556 (1994) (noting that the determination as to whether VA gave prior authorization for non-VA medical care received at a private facility is factual, rather than medical, in nature).  In the absence of prior authorization or deemed prior authorization for medical services, there is no factual or legal basis for payment or reimbursement by VA under 38 U.S.C.A. § 1703; 38 C.F.R. §§ 17.52, 17.53, and 17.54.

B.  Reimbursement Claim - Without Prior Authorization

VA amended its regulations concerning reimbursement for emergency hospital care and medical services provided to eligible veterans for service-connected and nonservice-connected conditions at non-VA facilities.  The purpose of these amendments was to implement provisions from § 402 of the Veterans' Mental Health and Other Care Improvements Act of 2008 (the Act), Public Law No. 110-387, 122 Stat. 4110, which revised 38 U.S.C. §§ 1725 and 1728. 

The regulatory amendments made the following revisions in accordance with the Act: (1) requiring VA to reimburse the covered costs for emergency care received at non-VA facilities for eligible veterans under §§ 1725 and 1728; (2) extending VA's payment authority for emergency treatment received at a non-VA facility until "such time as the veteran can be transferred safely to a [VA] facility or other Federal facility and such facility is capable of accepting such transfer," or until such transfer was accepted, so long as the non-VA facility "made and documented reasonable attempts to transfer the veteran to a [VA] facility or other Federal facility"; and (3) making the definition of "emergency treatment" in § 1725(f)(1) applicable to § 1728, including by replacing the standard for determining the existence of a medical emergency in § 17.120(b) with the "prudent layperson" standard.  The amendments likewise affected 38 C.F.R. §§ 17.120, 17.121, 17.1001, 17.1002, 17.1005, 17.1006, 17.1008.  The effective date of these amendments was January 20, 2012.  See 76 Fed. Reg. 79067 -79072 (Dec. 21, 2011).  Accordingly, they are applicable to the Veteran's claim.

i.  38 U.S.C.A. § 1728

Reimbursement for unauthorized medical expenses may be made pursuant to 38 U.S.C.A. § 1728.  Generally, in order to be entitled to payment or reimbursement of medical expenses incurred at a non-VA facility, a claimant must satisfy three conditions.  There must be a showing that (a) the care and services rendered were either: (1) for an adjudicated service-connected disability, or (2) for a nonservice-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or (3) for any disability of a Veteran who has a total disability, permanent in nature, resulting from a service-connected disability, or (4) for any injury, illness, or dental condition in the case of a Veteran who is participating in a rehabilitation program and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.47(i);(b) the services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and (c) no VA or other Federal facilities were feasibly available and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  All three of these requirements must be met before payment may be authorized. Zimick v. West, 11 Vet App. 45, 49 (1998).

At the time the Veteran sought the treatment at issue, service connection had not been established for any disability; the Veteran was not shown or alleged to have a total disability, permanent in nature, resulting from a service-connected disability; and the Veteran was not shown or alleged to have been participating in a rehabilitation program.  Accordingly, the criteria for payment under 38 U.S.C.A. § 1728 are not met, and reimbursement for medical expenses under 38 U.S.C.A. § 1728; 38 C.F.R. 17.120, must be denied.

ii.  38 U.S.C.A. § 1725

Payment for or reimbursement of emergency services for nonservice-connected disorders in non-VA facilities may be authorized pursuant to 38 U.S.C.A. § 1725, as implemented at 38 C.F.R. § 17.1002.  To be eligible for reimbursement under this authority, all of the following conditions must be satisfied: 

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider that VA has an agreement with to furnish health care services for veterans was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined the nearest available appropriate level of care was at a non-VA medical center);

(d) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(e) The veteran is financially liable to the provider of emergency treatment for that treatment;

(f) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or the provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(g) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole, the veteran's liability to the provider; and

(h) The veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability). 

See 38 C.F.R. § 17.1002. 

The August 30, 2012, emergency room report from Memorial Hospital Jacksonville noted that the Veteran presented for care around 11:30 pm.  At that time, she complained of a skin rash on the right leg that "started several days ago and is still present."  She indicated that the rash was gradual in onset, was itchy and painful, and could possibly be related to a recent insect bite.  Physical examination revealed a small area of cellulitis with tenderness and erythema to the right leg, with no abscess noted.  The report concluded with a diagnosis of cellulitis of the right leg for which the Veteran was prescribed medications and told to apply heat intermittently.  She was released from the hospital in the early hours of August 31, 2012.

After reviewing the Veteran's claims file, the Board finds that the private medical services sought by the Veteran on August 30, 2012, did not involve circumstances in which a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  

The medical records document that the Veteran's symptoms began "several days" before she sought treatment earlier.  Thus, prompt medical attention was not sought by the Veteran.  

In making this determination, the Board finds the Veteran's contentions as to the onset of this skin condition to be not credible.  On her October 2012 notice of disagreement, she indicated that the skin rash condition for which she sought treatment that night began with what appeared to be a bug bite early that same day.  Specifically, she stated, "I first noticed what I thought to be a bug bite or ingrown hair on my right calf around 6 p.m. that evening."  However, this recollection of events is contradicted by her January 2013 statement:

In describing it I said it "looked" like a bug bite and I did not know where it came from.  Yes I did have if for a few days, however at that point it did not warrant me going to the doctor.  Although it was a bit uncomfortable, it seemed harmless.

Thus, regardless of the precise etiology of this condition, it was clearly present for days prior to the Veteran having sought the treatment at issue in this matter.  

Finally, the condition does not appear to be severe in nature or hazardous to life or health if not treated immediately.  The symptomatology, as listed on the August 30, 2012 treatment report, consisted of small area of cellulitis with tenderness and erythema to the right leg, with no abscess.  Moreover, the treatment report noted that this condition had been present for several days; and the Veteran has indicated that for at least a portion of this time, it "seemed harmless."  Under these circumstances, a prudent layperson would not have found the additional time needed to seek treatment at the VA facility that night or the following day hazardous to life or health.  There is no evidence indicating that VA or other Federal facilities were not feasibly available; and no attempt to use VA facilities was shown.  To the contrary, the record indicates that the Veteran had received skin care treatment at VA both before and after this incident.  

Accordingly, the criteria for payment or reimbursement for private medical expenses beginning on August 30, 2012, at Memorial Hospital Jacksonville have not been met.  As the law requires that all of the conditions of 38 C.F.R. § 17.1002 be satisfied in order for payment or reimbursement of unauthorized medical expenses, such payment is not warranted in this case. 38 U.S.C.A. § 1725; 38 C.F.R. §§ 17.1002. 

In reaching these conclusions, the Board has considered the benefit-of-the-doubt doctrine. 38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990). However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not applicable in this case.  The Board is also without authority to grant benefits simply because it might perceive the result to be equitable.  38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416 (1994).  The Board further observes that no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress.  Smith v. Derwinski, 2 Vet. App. 429 (1992); Office of Personnel Management v. Richmond, 496 U.S. 414 (1990). 


ORDER

Payment or reimbursement of unauthorized medical expenses incurred by the Veteran beginning on August 30, 2012, at the Memorial Hospital Jacksonville is denied.


____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


